Case 1:19-cv-05583-GBD Document1 Filed 06/14/19 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Se eee eee eee ae eee eee xX
CARLOS O. GUEVARA, : Civil No.:
Plaintiff(s), NOTICE OF REMOVAL
-against-
CHRISTOPHER M. CROMMIE, BULK :
LOGISTICS INC, and TANKSTAR USA, INC., :
Defendant(s). :
wa2ns ESS SSS ESSSEA CORSA SSaSwES x

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
PLEASE TAKE NOTICE that defendants, CHRISTOPHER M. CROMMIE, BULK

LOGISTICS INC, and TANKSTAR USA, INC., by and through their undersigned counsel,
pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, respectfully submit their Notice of Removal of
this action from the Supreme Court of New York, County of New York, in which this action is
pending, to the United States District Court for the Southern District of New York, being the
district embracing the place where the action is pending. In support of their Notice of Removal,
defendants state as follows:

1. On March 8, 2019, plaintiff filed a lawsuit in the Supreme Court of New York,
County of New York, under Index No. 152495/2019. A true and complete copy of plaintiff's
Summons and Verified Complaint is attached hereto and made a part hereof as Exhibit “A”.

2. Plaintiffs Summons and Verified Complaint was served on defendant,
CHRISTOPHER M. CROMMIE, on June 7, 2019.

ey Plaintiff's Summons and Verified Complaint was served on defendant, BULK

LOGISTICS INC., on June 7, 2019.
Case 1:19-cv-05583-GBD Document1 Filed 06/14/19 Page 2 of 20

4, Plaintiff's Summons and Verified Complaint was served on defendant,
TANKSTAR USA, INC., on June 7, 2019.

5. Plaintiff, CARLOS O. GUEVARA, is a resident and domiciliary of the County
and State of New York.

6. Defendant, CHRISTOPHER M. CROMMIE, is a resident of the State of
Wisconsin.

a Defendant, BULK LOGISTICS, INC., is a foreign corporation with its principal
place of business in Milwaukee, Wisconsin.

8. Defendant, TANKSTAR USA, INC., is a foreign corporation with its principal
place of business in Milwaukee, Wisconsin.

2 This Notice of Removal is timely filed in that the Notice of Removal was filed
within thirty (30) days of defendants first receiving a copy of plaintiff's Summons and
Complaint. 28 U.S.C. §1446(b).

10. A copy of this Notice of Removal will be filed with the Clerk of the Supreme
Court of New York, County of New York, and served on all parties as required by 28 U.S.C.
§1446(d).

11. This Court has original jurisdiction over this action because there is complete
diversity between the parties under 28 U.S.C. §1332(a), and this action is removable to this
Court pursuant to 28 U.S.C. §1441(a)-(b).

12. There is complete diversity of citizenship between the plaintiff and the defendants
in this action because the plaintiff is a resident of the County of New York, State of New York,
See Exhibit A, Summons and 41; and defendants are foreign Corporations and/or citizens of the

State of Wisconsin.
Case 1:19-cv-05583-GBD Document1 Filed 06/14/19 Page 3 of 20

13. Furthermore, the amount in controversy is alleged to exceed $75,000, exclusive of

interests, costs and attorneys fee.

WHEREFORE, defendants, CHRISTOPHER M. CROMMIE, BULK LOGISTICS
INC, and TANKSTAR USA, INC., respectfully request that this action be removed from the
Supreme Court of New York, New York County, and that this Court assume jurisdiction of this
action and issue such further orders and processes as may be necessary to bring before it all

parties necessary for the trial.

Dated: June 12, 2019
New York, New York
Yours, etc.

RAVEN & KOLBE, LLP

By: AoE
Keith A. Raven (KR-8086)
Attorneys for Defendants
CHRISTOPHER M. CROMMIE, BULK
LOGISTICS INC, and TANKSTAR USA, INC.
126 East 56" Street, Suite 202
New York, New York 10022
Tel. (212) 759-7466
Fax (212) 759-0166
File No.: 870-005-01

TO:

GUERRERO & ROSENGARTEN
Attorneys for Plaintiff

CARLOS O. GUEVARA

363 7th Avenue, 7th Floor

New York, New York 10001

Tel. (212) 777-7000

Fax (212) 505-6681
Case 1:19-cv-05583-GBD Document1 Filed 06/14/19 Page 4 of 20

EXHIBIT “A”
Case 1:19-cv-05583-GBD Document1 Filed 06/14/19 Page 5 of 20

 

 

(FILED: NEW YORK COUNTY CLERK 03/08/2019 11:28 AM INDEX NO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK Index No.:
won sceneene nen nn ane x
CARLOS O. GUEVARA, SUMMONS
Plaintiff, Plaintiff designates
New York County as the
- against - place of trial.

CHRISTOPHER M. CROMMIE, BULK LOGISTICS INC The basis of venue is the
and TANKSTAR USA, INC., Plaintiff's residence

Defendants. Plaintiff resides at
- x 152 Dyckman Street
in New York County and
State of New York

 

To the above-named Defendants:

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
a copy of your Answer, or, if the Complaint is not served with this Summons, to serve a Notice
of Appearance, on the Plaintiffs attorneys within 20 days after the service of this Summons,
exclusive of the day of service (or within 30 days after the service is complete, if this Summons
is not personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded in the
Complaint.

Dated: New York, New York

March 8, 2019
bf ty)

te Guefrero, Esq.

 

ERRERO & ROSENGARTEN
Attorneys for Plaintiff(s)
CARLOS O. GUEVARA
363 7" Avenue 7" Floor
New York, New York 10001
Telephone: (212) 533-2606

Defendants’ Addresses:
CHRISTOPHER M. CROMMIE
1131 Jackson Street

Easton, Wisconsin 18042

BULK LOGISTICS INC

2041 West Canal Street
Milwaukee, Wisconsin 53233

1 of 15
 

 

(FILED: NEW VOR COUNTUSELERED ODAOBVOTI9 FIGGOG IAM Page 6 HFA NO. 152495/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

BULK LOGISTICS INC
611 South 28" Street
Milwaukee, Wisconsin 53215

TANKSTAR USA, INC.

611 South 28th Street
Milwaukee, Wisconsin 53215

2 of 15
 

Page 7 BES NO. 152495/2019

 

(FILED: NEW YOR GOUNT

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
sere neracreretontatcunreeesseennseesounees eee ys sesrn ers ere el xX
CARLOS O. GUEVARA,
Plaintiff, Index No.:
- against - VERIFIED COMPLAINT

CHRISTOPHER M. CROMMIE, BULK LOGISTICS INC
and TANKSTAR USA, INC.,

Defendants.
ee en EE uaa ce xX

Plaintiff, CARLOS O. GUEVARA, by and through his attorneys, GUERRERO &
ROSENGARTEN, as and for his Verified Complaint, upon information and belief, alleges the
following:

1. At all times hereinafter mentioned the Plaintiff, CARLOS O. GUEVARA, was and still
is a resident of New York County in the State of New York.
2. At all times hereinafter mentioned, Defendant, CHRISTOPHER M. CROMMIE was
and still is a resident in Northampton County in the State of Wisconsin.

3. At all times hereinafter mentioned, Defendant, BULK LOGISTICS INC., principal
place of business is in Milwaukee County and State of Wisconsin.
4. At all times hereinafter mentioned, the Defendant, BULK LOGISTICS INC., was a
domestic not-for-profit corporation duly licensed to do business under the laws of the State of
New York.

5. At all times hereinafter mentioned, the Defendant, BULK LOGISTICS INC., was a
foreign corporation duly licensed to do business under the laws of the State of New York.

6. At all times hereinafter mentioned, the Defendant, BULK LOGISTICS INC., was a
partnership authorized to do business in the State of New York.

7. At all times hereinafter mentioned, the Defendant, BULK LOGISTICS INC., was a

franchisee authorized to do business in the State of New York.

3 of 15
 

(FILED: NEW YOR COUNTYOTIERRD 0 D/OBVaUTS Hea GSlAMP Page 8 BAY No. 152495/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

8. At all times hereinafter mentioned, the Defendant, BULK LOGISTICS INC., transacted
business within the State of New York; regularly did or solicited business within the State of
New York or engaged in other persistent courses, conduct and/or derived substantial revenue
from goods used or consumed or services rendered in the State of New York and expected or
should have reasonably expected its acts to have consequences within the State of New York
and/or derived substantial revenue from interstate or international commerce.

9. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, was the registered owner the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018.

10, At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, was the titled owner the motor vehicle bearing Wisconsin
State license plate number 45194X for the year 2018.

11. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, was the lessee of a motor vehicle bearing Wisconsin State
license plate number 45194X for the year 2018.

12. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, was the lessor of a motor vehicle bearing Wisconsin State
license plate number 45194X for the year 2018.

13, At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated the motor vehicle bearing Wisconsin license plate
number 45194X for the year 2018, registered to and owned by Defendant,
BULK LOGISTICS INC,

14. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated the motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018, titled to and owned by Defendant,

BULK LOGISTICS INC.

4 of 15
 

  

(FILED: NEW YOR EOUNTYOCEERE : Page 9 6¥URF NO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

15. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated the motor vehicle bearing Wisconsin license plate
number 45194X for the year 2018, registered to and owned by Defendant,
BULK LOGISTICS INC.

16. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated the motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018, titled to and owned by Defendant,
BULK LOGISTICS INC.

17. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated the motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018.

18. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, managed the motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018.

19. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, maintained the motor vehicle bearing Wisconsin State
license plate number 45194X for the year 2018.

20. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, controlled the motor vehicle bearing Wisconsin State
license plate number 45194X for the year 2018.

21. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018 with the knowledge of the
Defendant, BULK LOGISTICS INC.

22. At all times hereinafter alleged and on September 4, 2018, Defendant,

CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing

5 of 15
FILED: RR ICOUNT WERE JOR Vz ACB Page 10'NPBH NO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

 

Wisconsin State license plate number 45194X for the year 2018 with the permission of the
Defendant, BULK LOGISTICS INC.

23. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018 with the consent of the
Defendant, BULK LOGISTICS INC,

24. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018 within the scope of his
employment with Defendant, BULK LOGISTICS INC.

25. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., was the registered owner of the motor vehicle bearing Wisconsin
State license plate number 45194X for the year 2018.

26. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., was the title owner of a motor vehicle bearing Wisconsin State
license plate number 45194X for the year 2018.

27. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., was the lessee of a motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018.

28. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., was the lessor of a motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018.

29. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., managed a motor vehicle bearing Wisconsin State license plate

number 45194X for the year 2018.

6 of 15
FILED: NEW Ae ICOTNETY WLERRH TORE O14 Page 11° 8PEH NO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

 

30. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., maintained a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

31. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., controlled a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

32. At all times hereinafter alleged and on September 4, 2018, Defendant,
BULK LOGISTICS INC., supervised a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

33. At all times hereinafter mentioned, Defendant, TANKSTAR USA, INC.., principal place
of business is in Milwaukee County and State of Wisconsin.

34. At all times hereinafter mentioned, the Defendant, TANKSTAR USA, INC., was a
domestic not-for-profit corporation duly licensed to do business under the laws of the State of
New York.

35. At all times hereinafter mentioned, the Defendant, TANKSTAR USA, INC., was a
foreign corporation duly licensed to do business under the laws of the State of New York.

36. At all times hereinafter mentioned, the Defendant, TANKSTAR USA, INC., was a
partnership authorized to do business in the State of New York.

37. At all times hereinafter mentioned, the Defendant, TANKSTAR USA, INC., was a
franchisee authorized to do business in the State of New York.

38, At all times hereinafter mentioned, the Defendant, TANKSTAR USA, INC., transacted
business within the State of New York; regularly did or solicited business within the State of
New York or engaged in other persistent courses, conduct and/or derived substantial revenue
from goods used or consumed or services rendered in the State of New York and expected or
should have reasonably expected its acts to have consequences within the State of New York

and/or derived substantial revenue from interstate or international commerce.

7 of 15
 

[FILED: NEW Page 12 WPEONO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

 

39. At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., was the registered owner of the motor vehicle bearing Wisconsin
State license plate-number 45194X for the year 2018.

40. At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., was the title owner of a motor vehicle bearing Wisconsin State
license plate number 45194X for the year 2018.

41. At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., was the lessee of a motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018.

42. At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., was the lessor of a motor vehicle bearing Wisconsin State license
plate number 45194X for the year 2018.

43. At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., managed a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

44, At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., maintained a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

45, At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., controlled a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

46. At all times hereinafter alleged and on September 4, 2018, Defendant,
TANKSTAR USA, INC., supervised a motor vehicle bearing Wisconsin State license plate
number 45194X for the year 2018.

47. At all times hereinafter alleged and on September 4, 2018, Defendant,

CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing

8 of 15
 

(FILED: NEW YORK “COUN r Page 131§PEH No. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

 

Wisconsin State license plate number 45194X for the year 2018 with the knowledge of the
Defendant, TANKSTAR USA, INC.

48. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018 with the permission of the
Defendant, TANKSTAR USA, INC.

49. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018 with the consent of the
Defendant, TANKSTAR USA, INC.

50. At all times hereinafter alleged and on September 4, 2018, Defendant,
CHRISTOPHER M. CROMMIE, operated and controlled the motor vehicle bearing
Wisconsin State license plate number 45194X for the year 2018 within the scope of his
employment with Defendant, TANKSTAR USA, INC.

51. That at all times hereinafter mentioned, the location of 4951 eastbound of the
Long Island Expressway at or where it intersects with Douglaston Parkway, in the County of
Queens and State of New York, was and still is a public roadway/highway and/or area accessible
to the public and is used extensively by the public in general.

52. That on September 4, 2018 and at all times hereinafter, Plaintiff,
CARLOS O. GUEVARA, was a lawful restrained operator of a certain motor vehicle.

53. That on September 4, 2018 and at all times hereinafter, Plaintiff,
CARLOS O. GUEVARA, was a lawful restrained operator of a certain motor vehicle bearing
New York State license plate number FPP7569 for the year 2018 when the collision occurred.

54. That on September 4, 2018, the aforesaid Defendants’ motor vehicle came into contact

with, hit, collided with and violently, suddenly and unexpectedly struck Plaintiff's motor vehicle,

9 of 15
 

 

(FILED: NEW YORK /C nt Ay Page 141§PBH NO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

which was operated by Plaintiff, CARLOS O. GUEVARA, a lawful and restrained driver, at the

aforesaid location.

55. That at the aforesaid location, on September 4, 2018, the aforesaid motor vehicles were in
collision.
56. That at the aforesaid location, on September 4, 2018, Defendants’ motor vehicle came

into contact with, hit, collided with and violently, suddenly and unexpectedly struck Plaintiff's
motor vehicle, operated by Plaintiff, CARLOS O. GUEVARA, by the sole reason of
negligence, carelessness and recklessness of Defendants, individually and/or jointly their agents,
servants, contractees, licensees and/or employees, without any negligence on the part of Plaintiff
contributing thereto.
57. Plaintiff, CARLOS O. GUEVARA, was caused to sustain serious personal injuries
solely as a result of the negligence of Defendants, CHRISTOPHER M. CROMMIE,
BULK LOGISTICS INC. and TANKSTAR USA, INC. individually and/or jointly, their
agents, servants, contractees, licensees and/or employees, in the ownership, operation, control,
management, maintenance, repair; and supervision of their motor vehicle, without any
negligence on the part of any and all Plaintiff, CARLOS O. GUEVARA, contnbuting thereto.

AS AND FOR A FIRST CAUSE OF ACTION
58. Plaintiff, repeats, realleges, reiterates and incorporates by reference each and every
allegation contained in paragraphs “1” through “57” above with the same force and effect as
though more fully set forth at length herein.
59. That at all times hereinafter alleged, at the aforesaid location, Plaintiff,
CARLOS O. GUEVARA, was a lawful and restrained operator.
60. That at all times hereinafter alleged, the motor vehicle in which Plaintiff,
CARLOS O. GUEVARA, was a Jawful and restrained operator, was violently, suddenly and

unexpectedly struck by Defendants, CHRISTOPHER M. CROMMIE,

10 of 15
: E i Page 15'§PB%H No. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

 

 

BULK LOGISTICS INC. and TANKSTAR USA, INC.s’ motor vehicle at the aforesaid
location.

61. That at all times hereinafter alleged, the motor vehicle in which Plaintiff,
CARLOS O. GUEVARA, was a lawful and restrained driver, was violently, suddenly and
unexpectedly struck by the aforesaid Defendants’ motor vehicle at the aforesaid location, without
any fault, want of care, culpable conduct or negligence on the part of Plaintiff contributing
thereto.

62. The aforesaid occurrence was caused wholly and solely reason of the negligence,
carelessness and recklessness of the Defendants, CHRISTOPHER M. CROMMIE,
BULK LOGISTICS INC. and TANKSTAR USA, INC. individually and/or jointly, their
agents, servants and/or employees in the ownership, operation, maintenance and control of their
motor vehicle, without any negligence, carelessness or recklessness on the part of the Plaintiff
contributing thereto.

63. That by reason of the foregoing and the negligence of Defendants,
CHRISTOPHER M. CROMMIE, BULK LOGISTICS INC., and TANKSTAR USA, INC.
Plaintiff, a lawful and restrained operator was caused to sustain serious personal injuries solely
as a result of the negligence of Defendants, individually and/or jointly their agents, servants,
contractees, licensees and/or employees, in the ownership, operation, control, maintenance,
management, repair and supervision of their motor vehicle, without any fault of negligence on
the part of Plaintiff contributing thereto.

64. Defendants, CHRISTOPHER M. CROMMIE, BULK LOGISTICS INC. and
TANKSTAR USA, INC. were negligent, careless and reckless in the ownership, operation,
control, maintenance, management, repair and supervision of their motor vehicle, and in
violation of the applicable laws, statutes, rules, regulations, codes and ordinances of the County
of Queens and State of New York; the Vehicle and Traffic Laws of the State of New York; the

Traffic Rules of the County of Queens, Department of Transportation, along with all other

11 of 15
(FILED: NEW Page 16LNPBD NO. 152495/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

 

applicable laws, statutes, rules, regulations, codes and ordinances that the Court will take judicial
notice of at the time of trial.

65, That by reason of the foregoing, and the negligence, carelessness and recklessness of the
Defendants, Plaintiff has sustained a serious injury as defined in Section 5102(d) of the
Insurance Law of the State of New York, and economic loss greater than basic economic loss as
defined in Section 5102(a) of the Insurance Law of the State of New York.

66. The limitations of liability set forth in CPLR Section 1601 do not apply to this

action by reason of one or more exceptions set forth in CPLR Section 1602.

67. That by reason of the foregoing, and the negligence, carelessness and recklessness of the
Defendants, this Plaintiff sustained personal injuries to and about his head, limbs, spine and
body.

68. That solely by reason of the aforesaid, the Plaintiff became sick, sore, lame and disabled,
suffered, and still suffers and will continue to suffer for some time to come, great mental and
physical pain, mental anguish and bodily injuries; that Plaintiff has been informed and verily
believes that future suffering will exist and will be permanent with permanent pain, discomfort,
inconvenience and other symptoms, signs and effects.

69. That solely by reason of the aforesaid, this Plaintiff was obliged to undergo medical care
and treatment and will be obliged to undergo further care and treatment for some time to come.
70. That solely by reason of the aforesaid, this Plaintiff was unable to attend to said
Plaintiff's usual duties and occupation for some time and, upon information and belief, said
Plaintiff will be unable to do so or limited trom doing so permanently or for some time in the
future.

71. That solely by reason of the aforesaid, this Plaintiff, CARLOS O. GUEVARA, has
incurred medical expenses, loss of income and other expenses and, upon information and belief,

said Plaintiff will continue to incur such expenses permanently or for some time in the future.

12 of 15
 

(FILED: NEW YORK IGGUNTH [OREO OS7OS R01 OF ier: CSI AM) Page 1718PBO NO. 152495/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 03/08/2019

72. By reason of the foregoing the Plaintiff, CARLOS O. GUEVARA, sustained serious and
severe permanent and personal injuries and damages in a sum which exceeds the jurisdictional
limit of all lower Courts which would otherwise have jurisdiction.

WHEREFORE, Plaintiff demands judgment against the Defendants in a sum which

exceeds the jurisdictional limit of all lower Courts which would otherwise have jurisdiction,
together with the costs and disbursements of this action.

Dated: New York, New York i

March 8, 2019 5
‘Youts, ete’ fe . fo
EO LY

Eprique Guerrero, Esq.
}UERRERO & ROSENGARTEN

Anorneys for Plaintiff(s)

CARLOS O. GUEVARA

363 7" Avenue 7" Floor

New York, New York 10001

Telephone: (212) 533-2606

13 of 15
Page 1eLNPBH No. 152495/2019
RECEIVED NYSCEF: 03/08/2019

 

FILED:
NYSCEF DOC. NO. 1

INDIVIDUAL VERIFICATION

STATE OF NEW YORK)
}ss.:

COUNTY GFNEW YORK

CARLOS 0, GUEVARA _ being duly sworn, deposes and says:

That | am the plaintiff in the within action.

(have read the foregoing COMPLAINT and know the contents thereof; that the
same ig true to the best of my knowledge, except as to those matters therain stated to
be alleged upon Information and bellef, and that as to these matters, | believe them to

Be true.

Dated: New York , New York

day of M@vch _. 20! 19 1 4 Py
. ¥ ijl —

| \ CARLOS 0. GUEVARA
‘om to befor¢ me this
_b day of Uore I 20 (9

 

 
 

Ai Ser

ie State of NEW York

No. O1LAS322832
ualified in Bronx County

omission Expires April 43, 2019

  

14 of 15
Ant 1 Filed 06/14/19 Page 19 of 20 DEX NO. 152495/2019

RECEIVED NYSCEF: 03/08/2019

OS say SD 1DGeuA

   

NYSCEF DOC. NO. 1

Index No.:

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

CARLOS O. GUEVARA, .

Plaintift(s),

against,

CHRISTOPHER M. CROMMIE, BULK LOGISTICS INC
and TANKSTAR USA, INC,,

Defendant(s).

 

SUMMONS AND VERIFIED COMPLAINT

GUERRERO & ROSENGARTEN
Attomeys for Plaintiff
363 Seventh Avenue, 7" Floor
New York, NY 10001
Tel: (212) 777-7000
Fax: (212) 505-6681

15 of 15
Case 1:19-cv-05583-GBD Document1 Filed 06/14/19 Page 20 of 20

AFFIDAVIT OF SERVICE BY ECF AND MAIL

STATE OF NEW YORK _)
) ss.:

COUNTY OF NEW YORK )
Nelida M. Lamboy-Perez, being duly sworn, deposes and says:

That she is an employee in the office of RAVEN & KOLBE, LLP, attorneys herein; that
deponent is not a party to the action or proceeding, is over eighteen (18) years of age, and resides
in New York; and, that on June 14, 2019, she served the within copy of the NOTICE OF
REMOVAL AND EXHIBIT upon:

 

GUERRERO & ROSENGARTEN
363 7th Avenue, 7th Floor
New York, New York 10001

by depositing a true copy of the same securely in a postpaid wrapper, in a Post Office Box regularly
maintained by the United States Government directed to the above-mentioned parties at their
respective address above, that this being the address within the State designated by them for the
purpose upon the preceding papers in this action or the place where they then kept an office,
between which place, there then was and now is a regular communication by mail.

NELIDA M> BOY/PEREZ

Sworn to before me this
14th day of June, 2019

va F7¥4
Lorna Rodney A
Notary Public, State of New York
No. 01R05056568
Qualified in Kings County
Commission Expires 3-4-22
